--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20
 
EAGLE ROCK ENERGY PARTNERS
LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective February 4, 2009)




The Eagle Rock Energy Partners Long-Term Incentive Plan (the “Plan”) is hereby
amended and restated effective February 4, 2009, by Eagle Rock Energy G&P, LLC,
a Delaware limited liability company (the “General Partner”), the general
partner of Eagle Rock Energy GP, L.P., which is, in turn, the general partner of
Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”).


RECITALS


WHEREAS, the Plan was adopted October 25, 2006 and was subsequently amended
effective May 15, 2008; and


WHEREAS, the General Partner desires to amend and restate the Plan for
compliance with Code Section 409A and the Treasury Regulations and other
authoritative guidance issued thereunder, and to incorporate certain previous
amendments;


NOW, THEREFORE, the Plan is hereby amended and restated in its entirety,
effective February 4, 2009.


SECTION 1.                                Purpose of the Plan.


The Plan is intended to promote the interests of the Partnership and its
Affiliates by providing to Employees, Consultants and Directors incentive
compensation awards based on Units to encourage superior performance. The Plan
is also contemplated to enhance the ability of the Partnership and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership and to encourage them to
devote their best efforts to advancing the business of the Partnership.


SECTION 2.                                Definitions.


As used in the Plan, the following terms shall have the meanings set forth
below:


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.


“Award” means an Option, Restricted Unit, Phantom Unit, Substitute Award or Unit
Award granted under the Plan, and shall include any tandem DERs granted with
respect to a Phantom Unit.


“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.


“Board” means the Board of Directors of the General Partner.


“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:


(i)            any “person” or “group” within the meaning of those terms as used
in Sections 13(d) and 14(d)(2) of the Exchange Act, other than members of the
NRG Group, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the voting
power of the voting securities of the General Partner or the Partnership;
 
(ii)            the limited partners of the General Partner or the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the General Partner or the Partnership;


(iii)                       the sale or other disposition by the General Partner
or the Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate; or


(iv)                      the General Partner or an Affiliate of the General
Partner or the Partnership ceases to be the general partner of the Partnership.


For purposes of this Plan, “NRG Group” shall mean Natural Gas Partners VII,
L.P., Natural Gas Partners VIII, L.P., Natural Gas Partners, L.L.C. d/b/a NGP
Energy Capital Management, and their respective Affiliates (other than the
Partnership, the General Partner, the general partner of the Partnership and
their respective subsidiaries) and their Affiliate’s respective directors,
officers, shareholders, members, managers, representatives of management
committees and employees (and members of their respective families and trusts
for the primary benefit of such family members).


Notwithstanding the foregoing, with respect to an Award that is subject to Code
Section 409A, “Change of Control” shall have the meaning ascribed to “change in
control events” in Treasury Regulation Section 1.409A-3(i)(5).


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.


“Consultant” means an individual who renders consulting or advisory services to
General Partner or an Affiliate thereof, other than a member of the NRG Group.


“DER” means a distribution equivalent right, being a contingent right, granted
in tandem with a specific Phantom Unit, to receive with respect to each Unit
subject to the Award an amount in cash equal to the cash distributions made by
the Partnership with respect to a Unit during the period such Award is
outstanding.


“Director” means a member of the Board or the board of an Affiliate of the
General Partner who is not an Employee or a Consultant (other than in that
individual’s capacity as a Director).


“Employee” means an employee of the Partnership or an Affiliate of the
Partnership, other than a member of the NRG Group.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, on any relevant date, the closing sales price of a
Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of Treasury
Regulation Section 1.409A-1(b)(5)(iv)(B).


“Option” means an option to purchase Units granted under the Plan.


“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.


“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.


“Phantom Unit” means a notional Unit granted under the Plan which upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its discretion.


“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.


“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.


“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.


“SEC” means the Securities and Exchange Commission, or any successor thereto.


“Substitute Award” means an award granted pursuant to Section 6(d) of the Plan.


“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.


“Unit” means a Common Unit of the Partnership.


“Unit Award” means an award granted pursuant to Section 6(c) of the Plan.


SECTION 3.                                Administration.


The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the General Partner, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any. Upon any such delegation
all references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer. Any such delegation shall not
limit the Chief Executive Officer’s right to receive Awards under the Plan;
provided, however, the Chief Executive Officer may not grant Awards to himself,
a Director or any executive officer of the General Partner or an Affiliate, or
take any action with respect to any Award previously granted to himself, a
person who is an executive officer or a Director. Subject to the terms of the
Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant; (iii) determine the number of
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including, without limitation, the General Partner, the Partnership,
any Affiliate, any Participant, and any beneficiary of any Participant.


SECTION 4.                                Units.


(a)             Limits on Units Deliverable. Subject to adjustment as provided
in Section 4(c), the number of Units that may be delivered with respect to
Awards under the Plan is 2,000,000. Units withheld from an Award to satisfy the
Partnership’s or an Affiliate’s tax withholding obligations with respect to the
Award shall not be considered to be Units delivered under the Plan for this
purpose. If any Award is forfeited, cancelled, exercised, or otherwise
terminates or expires without the actual delivery of Units pursuant to such
Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan. There shall not be any limitation on the number of Awards that
may be granted and paid in cash.


(b)            Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.


(c)            Anti-dilution Adjustments. With respect to any “equity
restructuring” event that could result in an additional compensation expense to
the Company or the Partnership pursuant to the provisions of FAS 123R if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event. With respect to any other similar event that would not result in a FAS
123R accounting charge if the adjustment to Awards with respect to such event
were subject to discretionary action, the Committee shall have complete
discretion to adjust Awards in such manner as it deems appropriate with respect
to such other event.


SECTION 5.                                Eligibility.


Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan. Notwithstanding the foregoing,
Employees, Consultants and Directors that provide services to Affiliates that
are not considered a single employer with the Partnership under Code Section
414(b) or Code Section 414(c) shall not be eligible to receive Awards which are
subject to Code Section 409A until the Affiliate adopts this Plan as a
participating employer in accordance with Section 10.


SECTION 6.                                Awards.


(a)            Options. The Committee may grant Options which are intended to
comply with Treasury Regulation Section 1.409A-1(b)(5)(i)(A) only to Employees,
Consultants or Directors performing services for the Partnership or a
corporation or other type of entity in a chain of corporations or other entities
in which each corporation or other entity has a “controlling interest” in
another corporation or entity in the chain, starting with the Partnership and
ending with the corporation or other entity for which the Employee, Consultant
or Director performs services. For purposes of this Section, “controlling
interest” means (i) in the case of a corporation, ownership of stock possessing
at least 50% of total combined voting power of all classes of stock entitled to
vote of such corporation or at least 50% of the total value of shares of all
classes of stock of such corporation; (ii) in the case of a partnership,
ownership of at least 50% of the profits interest or capital interest of such
partnership; (iii) in the case of a sole proprietorship, ownership of the sole
proprietorship; or (iv) in the case of a trust or estate, ownership of an
actuarial interest (as defined in Treasury Regulation Section
1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or estate.  The Committee
may grant Options that are otherwise exempt from or compliant with Code Section
409A to any eligible Employee, Consultant or Director. The Committee shall have
the authority to determine the number of Units to be covered by each Option, the
purchase price therefor and the Restricted Period and other conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.


(i)           Exercise Price. The exercise price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Option.


(ii)           Time and Method of Exercise. The Committee shall determine the
exercise terms and the Restricted Period with respect to an Option grant, which
may include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the General Partner, a “cashless-broker” exercise through
procedures approved by the General Partner, or any combination of methods,
having a Fair Market Value on the exercise date equal to the relevant exercise
price.


(iii)           Forfeitures. Except as otherwise provided in the terms of the
Option grant, upon termination of a Participant’s employment with the General
Partner and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all unvested Options
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options; provided that the waiver contemplated under this Section shall be
effective only to the extent that such waiver will not cause the Participant’s
Options that are designed to satisfy Code Section 409A to fail to satisfy such
section.


(b)            Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.


(i)           DERs. To the extent provided by the Committee, in its discretion,
a grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Phantom Unit
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion. Absent a contrary provision in the Award
Agreement, DERs shall be paid to the Participant without restriction at the same
time as cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Code Section 409A.


(ii)           UDRs. To the extent provided by the Committee, in its discretion,
a grant of Restricted Units may provide that distributions made by the
Partnership with respect to the Restricted Units shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions shall be held, without interest, until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. Absent such a restriction on the UDRs in the Award Agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction at
the same time as cash distributions are paid by the Partnership to its
unitholders. Notwithstanding the foregoing, UDRs shall only be paid in a manner
that is either exempt from or in compliance with Code Section 409A.


(iii)           Forfeitures. Except as otherwise provided in the terms of the
Restricted Units or Phantom Units Award Agreement, upon termination of a
Participant’s employment with, or consultant services to, the General Partner
and its Affiliates or membership on the Board, whichever is applicable, for any
reason during the applicable Restricted Period, all outstanding, unvested
Restricted Units and Phantom Units awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units; provided that the waiver
contemplated under this Section shall be effective only to the extent that such
waiver will not cause the Participant’s Restricted Units and/or Phantom Units
that are designed to satisfy Code Section 409A to fail to satisfy such section.


(iv)           Lapse of Restrictions.
 
(A)           Phantom Units. Upon the vesting of each Phantom Unit, subject to
the provisions of Section 8(b), the Participant shall be entitled to receive one
Unit or cash equal to the Fair Market Value of a Unit, as determined by the
Committee in its discretion.


(B)           Restricted Units. Upon the vesting of each Restricted Unit,
subject to satisfying the tax withholding obligations of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Unit certificate so that the Participant then holds an unrestricted Unit.


(c)            Unit Awards. Units not subject to a Restricted Period may be
granted under the Plan to any Employee, Consultant or Director as a bonus or
additional compensation or in lieu of cash compensation the individual is
otherwise entitled to receive, in such amounts as the Committee determines to be
appropriate.


(d)            Substitute Awards. Awards may be granted under the Plan in
substitution for similar awards held by individuals who become Employees,
Consultants or Directors as a result of a merger, consolidation or acquisition
by the Partnership or an Affiliate of another entity or the assets of another
entity. Such Substitute Awards that are Options may have exercise prices less
than the Fair Market Value of a Unit on the date of the substitution if such
substitution complies with Code Section 409A and the Treasury Regulations
thereunder.


(e)            General.


(i)           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any Affiliate.
Awards granted in addition to or in tandem with other Awards or awards granted
under any other plan of the Partnership or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.


(ii)           Limits on Transfer of Awards.


(A)           Except as provided in Paragraph (C) below, each Option shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.


(B)           Except as provided in Paragraph (C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the General Partner, the Partnership or any
Affiliate.


(C)           To the extent specifically provided by the Committee with respect
to an Option, an Option may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish.
 
(iii)           Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee.
 
(iv)           Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.


(v)           Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee shall determine.


(vi)           Delivery of Units or other Securities and Payment by Participant
of Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the General Partner is not reasonably able to obtain Units to
deliver pursuant to such Award without violating applicable law or the
applicable rules or regulations of any governmental agency or authority or
securities exchange. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the General Partner.


(vii)           Change of Control. Unless specifically provided otherwise in the
Award Agreement, upon a Change of Control all outstanding Awards shall
automatically vest and be payable at their maximum level (all performance
criteria, if any, shall be deemed fully achieved at the maximum level) or become
exercisable in full, as the case may be.


SECTION 7.                                Amendment and Termination.


Except to the extent prohibited by applicable law:


(a)           Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.


(b)           Amendments to Awards. Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant.  Notwithstanding the foregoing, the Board may amend
the Plan or an Award to cause such Award to be exempt from Code Section 409A or
to comply with the requirements of Code Section 409A.


(c)           Actions Upon the Occurrence of Certain Events. Upon the occurrence
of a Change of Control, any change in applicable law or regulation affecting the
Plan or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership, the Committee, in its sole discretion,
without the consent of any Participant or holder of the Award, and on such terms
and conditions as it deems appropriate, may take any one or more of the
following actions in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award:


(i)           provide for either (A) the termination of any Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event the Committee determines in good faith that no amount would
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;


(ii)           provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;


(iii)           make adjustments in the number and type of Units (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of (including the
exercise price), and the vesting and performance criteria included in,
outstanding Awards, or both;


(iv)           provide that such Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and


(v)           provide that the Award cannot be exercised or become payable after
such event, i.e., shall terminate upon such event.


Notwithstanding the foregoing, (i) any such action contemplated under this
Section 7 shall be effective only to the extent that such action will not cause
any Award that is designed to satisfy Code Section 409A to fail to satisfy such
section, and (ii) with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant to
FAS 123R, the provisions in Section 4(c) shall control to the extent they are in
conflict with the discretionary provisions of this Section 7.


SECTION 8.                                General Provisions.


(a)            No Rights to Award. No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.


(b)            Tax Withholding. Unless other arrangements have been made that
are acceptable to the General Partner or an Affiliate, the Partnership or
Affiliate is authorized to withhold from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant the amount (in cash, Units, Units that would otherwise be issued
pursuant to such Award or other property) of any applicable taxes payable in
respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the General Partner or
Affiliate to satisfy its withholding obligations for the payment of such taxes.


(c)            No Right to Employment or Services. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the General Partner or any Affiliate or to remain on the Board, as
applicable. Furthermore, the General Partner or an Affiliate may at any time
dismiss a Participant from employment free from any liability or any claim under
the Plan, unless otherwise expressly provided in the Plan, any Award Agreement
or other agreement.


(d)            Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Texas without regard to its conflicts
of laws principles.


(e)            Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.


(f)            Other Laws. The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the General Partner by a Participant,
other holder or beneficiary in connection with the exercise of such Award shall
be promptly refunded to the relevant Participant, holder or beneficiary.


(g)            No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the General Partner or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the General Partner or any Affiliate pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the General Partner or such Affiliate.


(h)            No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.


(i)            Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.


(j)            Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
that the Committee may select, and the General Partner shall be relieved of any
further liability for payment of such amounts.


(k)            Participation by Affiliates. In making Awards to Employees
employed by an entity other than the General Partner, the Committee shall be
acting on behalf of the Affiliate, and to the extent the Partnership has an
obligation to reimburse the Affiliate for compensation paid for services
rendered for the benefit of the Partnership, such payments or reimbursement
payments may be made by the Partnership directly to the Affiliate.


(l)            Gender and Number. Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.


(m)            Code Section 409A. Notwithstanding any other provision of the
Plan to the contrary, any Award subject to Code Section 409A is intended to
satisfy the application of Code Section 409A to the Award.


(n)            No Guarantee of Tax Consequences. None of the Board, the
Committee, the Partnership nor the General Partner makes any commitment or
guarantee that any federal, state or local tax treatment will (or will not)
apply or be available to any Participant.


(o)            Specified Employee under Code Section 409A. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Code Section 409A and the Treasury Regulations
thereunder) becomes entitled to a payment under an Award which is subject to
Code Section 409A on account of a “separation from service” (as defined under
Code Section 409A and the Treasury Regulations thereunder), such payment shall
not occur until the date that is six months plus one day from the date of such
separation from service.  Any amount that is otherwise payable within the six
month period described herein will be aggregated and paid in a lump sum without
interest.


SECTION 9.                                Term of the Plan.


The Plan shall be effective on the date of its approval by the Board and shall
continue until the earliest of (i) the date terminated by the Board, (ii) all
Units available under the Plan have been paid to Participants, or (iii) the 10th
anniversary of the date the Plan is approved by the Board. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, however, any
Award granted prior to such termination, and the authority of the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.


SECTION 10.                                Adoption by Affiliates.


With the consent of the Committee, any Affiliate that is not considered a single
employer with the Partnership under Code Section 414(b) or Code Section 414(c)
may adopt the Plan for the benefit of its Employees, Consultants or Directors by
written instrument delivered to the Committee before the grant to such
Affiliate’s Employees, Consultants or Directors under the Plan of any Award
subject to Code Section 409A.


IN WITNESS WHEREOF, this amended and restated Plan has been executed on February
4, 2009.


EAGLE ROCK ENERGY PARTNERS, L.P.
 


                                BY:
  Eagle Rock Energy GP, L.P., its general partner
                                BY:
  Eagle Rock Energy G&P, LLC, its general partner





                                        By:
 /s/ Joseph A. Mills                
                                        Name:
 Joseph A. Mills                  
                                        Title:
 Chief Executive Officer              





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------